Case 1:17-cv-00490-JJM-PAS Document 43 Filed 12/05/18 Page 1 of 2 PageID #: 222




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND


 STEPHEN MELISE,
               Plaintiff

           v.                                                           No.: 17-cv-00490-JJM-PAS
 ASHBEL T. WALL, et al.
                   Defendants



                  ASSENTED TO MOTION FOR EXTENSION OF TIME
                 WITHIN WHICH STATE DEFENDANT IS REQUIRED TO
                         RESPOND TO INTERROGATORIES

        Now comes State Defendant, State of Rhode Island, Department of Corrections and

 respectfully requests additional time, up to and including January 14, 2019 to respond to Plaintiff’s

 Interrogatories. State Defendant preserves any and all objections to each individual Interrogatory

 and further reserves the right to supplement Responses in accordance with the Federal Rules of

 Civil Procedure. State Defendant has conferred with Plaintiff and he assents to the extension. See

 Assented Motion to Amend Scheduling Order, Doc. 42.
Case 1:17-cv-00490-JJM-PAS Document 43 Filed 12/05/18 Page 2 of 2 PageID #: 223




                                                      Respectfully submitted:
                                                      ASHBEL T. WALL, in his individual and
                                                      official capacity as Director of the R.I.
                                                      Department of Corrections; STATE OF
                                                      RHODE ISLAND, DEPARTMENT OF
                                                      CORRECTIONS; KERRI McCAUGHEY,
                                                      individually and in her official capacity as
                                                      Deputy Warden of the Rhode Island
                                                      Department of Corrections

                                                      By Their Attorney

                                                      PETER F. KILMARTIN
                                                      ATTORNEY GENERAL

                                                       /s/ Susan E. Urso
                                                      _________________________________
                                                      Susan E. Urso, #4688
                                                      Thomas A. Palombo, #4212
                                                      Assistant Attorneys General
                                                      150 South Main Street
                                                      Providence, RI 02903-2907
                                                      Tel: (401) 274-4400
                                                      Fax: (401) 222-2995
                                                      surso@riag.ri.gov
                                                      tpalombo@riag.ri.gov




                                        CERTIFICATION

         I hereby certify that I filed and served all counsel of record the within through the ECF
 filing system on this 5th day of December, 2018 and that it is available for viewing and
 downloading.

   Chloe Davis, Esq.
   Jeffrey G. Latham, Esq.
   Alexandra C. Curran, Esq.


                                                               /s/ Susan E. Urso
                                                              ________________________


                                                  2
